 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7 GABRIEL ECKARD,

 8                                 Plaintiff,              Case No. 2:18-cv-00964-JCC-BAT

 9          v.                                             ORDER DENYING MOTION TO
                                                           APPOINT COUNSEL
10 MECHELLE WOODS, et al.,

11                                Defendants.

12
            Plaintiff Gabriel Eckard, proceeding pro se and in forma pauperis, is a former
13
     Washington Department of Corrections (DOC) inmate who has filed a 42 U.S.C. § 1983 civil
14
     rights action against several DOC officials and employees. Dkt. 7. Plaintiff is currently
15
     incarcerated in the Snohomish County Jail as a pretrial detainee on criminal charges in
16
     Snohomish County. Mr. Eckard now seeks Court appointed counsel. Dkt. 13. For the following
17
     reasons, the Court DENIES his motion.1
18
            Generally, a person has no right to counsel in a civil action. See Campbell v. Burt, 141
19
     F.3d 927, 931 (9th Cir. 1998). The Court may appoint counsel for indigent civil litigants under
20
     28 U.S.C. § 1915(e)(1), but only under “exceptional circumstances.” Agyeman v. Corrections
21

22
    Alternatively, Plaintiff asks the Court to order the Snohomish County Sheriff and Snohomish
     1

23 County Jail Chief to provide him with library access. However, the Court does not have
   jurisdiction over individuals who are not parties to this lawsuit.


     ORDER DENYING MOTION TO APPOINT COUNSEL - 1
 1 Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). When determining whether “exceptional

 2 circumstances” exist, the Court considers “the likelihood of success on the merits as well as the

 3 ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the legal issues

 4 involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).

 5          Mr. Eckard maintains the Court should appoint counsel for him because he cannot afford

 6 to hire counsel, his detention will greatly limit his ability to litigate, the issues involved are

 7 complex and will require significant research and investigation, he has limited access to the law

 8 library and limited knowledge of the law, counsel will be better able to present his case at trial,

 9 and he is disabled and his “disability affects his ability to do the work involved in this case.” Dkt.

10 13, p. 2. He states he as a “somatisation disorder which makes it physically and painfully

11 difficult to do the physical work involved” and which causes “cognitive impairment as well.” Id.

12 Mr. Eckard also states that during his transfer to the Snohomish County Jail, he was unable to

13 bring his legal materials and he does not have a copy of his complaint. Id., pp. 1-2. In response to

14 Mr. Eckard’s claim that he is without his legal documents, Defendants sent Mr. Eckard copies of

15 his complaint (Dkt. 7) Defendant’s Answer and Affirmative Defenses (Dkt. 11), and the Court’s

16 October 5, 2018 Scheduling Order (Dkt. 12). Dkt. 14.

17          Mr. Eckard has not demonstrated the existence of “exceptional circumstances” to support

18 his request for appointment of counsel. Both his complaint and the instant motion demonstrate

19 his ability to articulate his claims pro se in light of the complexity of the legal issues involved.

20 Mr. Eckard’s claimed disability has not impaired his ability to articulate his claims thus far and,

21 without further medical information, the Court is not able to assess how Mr. Eckard’s medical

22 condition may affect his abilities to litigate this case. Mr. Eckard’s complaints regarding limited

23 access to the law library and limited knowledge of the law are not exceptional circumstances as



     ORDER DENYING MOTION TO APPOINT COUNSEL - 2
 1 he fails to show how this places him in a position any different from other pro se prisoner

 2 plaintiffs.

 3         In addition, this is not a complex case involving complex facts or law as the case involves

 4 the question of whether defendants failed to properly respond to Mr. Eckard’s request for outside

 5 yard and cleaning supplies. Dkt. 7. Moreover, Mr. Eckard has made no attempt to demonstrate

 6 that his complaint has merit.

 7         Appointment of counsel is therefore not justified at this time, and the Court DENIES the

 8 motion (Dkt. 13). The Clerk shall provide a copy of this Order to plaintiff and counsel for

 9 defendants.

10         DATED this 14th day of December, 2018.

11

12

13
                                                        A
                                                        BRIAN A. TSUCHIDA
                                                        Chief United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION TO APPOINT COUNSEL - 3
